 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
     James J. Eckerson,                                       Case No.: 2:17-cv-01384-JAD-CWH
 4
                        Plaintiff
 5
     v.                                                                Order Adopting
 6                                                                Report & Recommendation
   Nancy A. Berryhill, Acting Commissioner of
 7 Social Security Administration,                                   [ECF Nos. 13, 14, 17]

 8                      Defendant
 9
10             Plaintiff James J. Eckerson brought this action for the court to review the Commissioner

11 of Social Security’s denial of his application for disability-insurance benefits under Title II of the
                                                                     1
12 Social Security Act. Having considered Eckerson’s motion to remand and the Commissioner’s
                          2
13 cross-motion to affirm, the magistrate judge recommends that I deny the motion to remand and
14 grant the Commissioner’s cross-motion. “[N]o review is required of a magistrate judge’s report
                                         3

                                                   4
15 and recommendation unless objections are filed,” and no party has filed an objection by the
16 February 13, 2019, deadline. Accordingly,
17             IT IS HEREBY ORDERED THAT:

18         x   The Report and Recommendation [ECF No. 17] is ADOPTED in full;

19         x   Plaintiff’s Motion for Reversal and/or Remand [ECF No. 13] is DENIED, and the

20             Commissioner’s Cross-motion to Affirm [ECF No. 14] is GRANTED; the underlying

21             decision is AFFIRMED;

22
23
     1
         ECF No. 13.
24
     2
         ECF No. 14.
25
     3
26       ECF No. 17.
     4
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                       1
 1   x   The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE
 2       THIS CASE.
 3       Dated: February 14, 2019
 4
                                                         ____
                                                            _ _____ _ _______
                                                                           _ ______
                                               _________________________________
 5                                                       ict Judge
                                               U.S. District JJuudgge Jennif
                                                                           fer
                                                                            e A.
                                                                      Jennifer A. Dorsey
                                                                                  D
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
